Exhibit 10.1

LOGO [g42285ex99pg1.jpg]

 

Wyndham Worldwide Corporation

22 Sylvan Way

Parsippany, 07054 07054

(973) 753-7106 telephone

(973) 753-8873 facsimile

thomas.conforti@wyndhamworldwide.com

    

Thomas G. Conforti

EVP & Chief Financial Officer

 

July 15, 2010

Anthony E. Hull

Executive Vice President, Chief Financial Officer & Treasurer

Realogy Corporation

1 Campus Drive

Parsippany, NJ 07054

 

Re:  

Resolution of Certain Tax Sharing Agreement Issues in Connection with the IRS
2003-2006 Audit (“Audit”) of the Cendant Consolidated Group (“Cendant”)

Dear Tony:

This letter supplements the Tax Sharing Agreement (“TSA”) dated as of July 28,
2006, as amended on July 8, 2008, by and among Cendant Corporation (currently
Avis Budget Group, Inc. (“ABG”)), Realogy Corporation (“Realogy”), Wyndham
Worldwide Corporation (“Wyndham”) and Travelport, Inc. in connection with the
settlement of the Audit with the Internal Revenue Service (“IRS”) pursuant to
(1) the Form 870 executed by ABG and the IRS (the “Form 870”) and (2) the
Closing Agreement on Final Determination Covering Specific Matters among the
IRS, ABG and Wyndham (the “Closing Agreement” and together with the Form 870,
the “IRS Settlement”), which are being executed simultaneously with the
execution and delivery of this letter. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the TSA.

 

  1. Realogy and Wyndham shall meet their respective obligations for amounts due
for federal, state and local taxes, interest and penalties (if any) and amounts
owing ABG under the TSA, at the sharing percentages of 62.5 percent for Realogy
and 37.5 percent for Wyndham, on the aggregate amount that reflects an
adjustment for all Audit issues under the Form 870, excluding adjustments
relating to the additional recognition of gain on the sale of timeshare
receivables (the “Timeshare Matter”).

 

  2. Each of Realogy and Wyndham waive and release any and all claims against
the other party for amounts due under Section 8.12 of the TSA.

 

  3.

Anything in the TSA to the contrary notwithstanding, Wyndham accepts, and shall
pay when due, any and all tax liability associated with the settlement of the
Timeshare Matter including (a) any federal income taxes and any interest and
penalties thereon payable to the IRS, (b) any reimbursement due to ABG pursuant
to Section 8.9 of the TSA for the use of net operating loss or Credit Carryovers
of ABG associated with the settlement of the Timeshare Matter and (c) any and
all state taxes and any interest and penalties thereon arising from the
settlement of the Timeshare Matter (by consistent amendment of state tax



--------------------------------------------------------------------------------

July 15, 2010

Page 2 of 2

 

 

       returns), in the case of each of clauses (a), (b) and (c), calculated on
a “with and without” basis after all other items from the Audit pursuant to the
Form 870 are taken into account.

 

  4. Wyndham releases Realogy of any and all obligations to Wyndham under
Section 8.9 of the TSA for any Wyndham credits used in connection with the IRS
Settlement, except as set forth in the next sentence. Realogy will reimburse
Wyndham (through a cash payment to Wyndham made concurrently with the payment
made by ABG to the IRS under the Form 870) for $10 million. Realogy releases
Wyndham of any and all obligations to Realogy under Section 8.9 of the TSA for
any Realogy credits used in connection with the IRS Settlement.

 

  5. All terms and conditions of the TSA remain otherwise undisturbed.

Please sign and return the enclosed copy of this letter in order to accept and
agree to the terms described herein.

 

Very Truly Yours,

/s/ Thomas G. Conforti

Thomas G. Conforti

Executive Vice President &

Chief Financial Officer

 

ACCEPTED AND AGREED TO:

REALOGY CORPORATION

By:  

/s/ Anthony E. Hull

Anthony E. Hull, Executive Vice President, Chief Financial Officer & Treasurer

7/15/10

(Date)